Citation Nr: 1825446	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for nephrolithiasis.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from April 2002 to October 2003, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has recharacterized the Veteran's service connection claims as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period.

2.  The Veteran's nephrolithiasis has not been manifested by frequent attacks of colic with infection (pyonephrosis) and impaired kidney function, or renal dysfunction.

3.  The Veteran's headaches had their onset during service. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD are met from February 14, 2005.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 30 percent for nephrolithiasis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.115b, DC 7599-7508 (2017).

3.  The criteria for entitlement to service connection for a headache disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings - Rules and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Upon review of the totality of the record, the Board finds that a higher rating of 70 percent is warranted for the Veteran's PTSD for the entire appeal period, effective February 14, 2005.  This is based on symptoms such as suicidal ideation noted throughout the appeal period, impaired impulse control (assaultive ideation), anger and irritability, intrusive memories, chronic sleep impairment, and obsessional rituals which interfere with routine activities (sleeping).  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) ("the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").  The Veteran attempted suicide in August 2006 and reported suicidal ideation four other times during the appeal period.  Impaired impulse control is noted in 2006 and during the January 2010 Social Security examination and November 2010 VA examination.  He has detailed that he will awake to check doors and windows to ensure that they are locked, and is unable to fall back asleep when awakened due to ruminative thoughts about Iraq.  See April 2007 and September 2009 VA treatment records; November 2010 and May 2012 VA examination reports.  The Veteran also stated that he is socially isolative, does not like to leave the house, and also does not like to drive, because it reminds him of certain things from Iraq and driving is "really uncomfortable" for him.  Similarly, he stated that it bothers him to go to stores and will sometimes make him physically sick.  See May 2012 VA examination report.  The combination of this symptomatology is demonstrative of occupational and social impairment in most areas.

A higher, 100 percent rating is not warranted at any point during the appeal period because the Veteran has never demonstrated total occupational and social impairment or symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  There have been no deficiencies identified in the Veteran's thought processes or communication, nor has there been any indication of disorientation, delusions, hallucinations, or grossly inappropriate behavior, and he has never reported memory loss of the severity contemplated by a 100 percent rating.  He has endorsed suicidal ideation but consistently denied any intent or plans of hurting himself since 2006; thus, the evidence does not demonstrate a persistent danger of the Veteran hurting himself or others.  There are no other symptoms throughout the appeal period reflective of total occupational and social impairment.  For these reasons, a higher, 100 percent rating is not warranted at any point during the appeal period.

Nephrolithiasis

The Veteran's nephrolithiasis is currently rated as 30 percent disabling under DC 7508.  See 38 C.F.R. § 4.115b.  Under DC 7508, nephrolithiasis is to be rated as hydronephrosis under DC 7509, except when there is evidence of recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or non-invasive procedures more than two times per year, warranting a maximum 30 percent rating.  Under DC 7509, for rating hydronephrosis, a maximum 30 percent rating is assigned for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  Severe hydronephrosis is to be rated based on renal dysfunction.  38 C.F.R. § 4.115b.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding of more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The current appeal period before the Board begins on May 31, 2011, the date VA received the Veteran's claim for an increased rating for his nephrolithiasis, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Upon review of the totality of the record, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's nephrolithiasis at any point during the appeal period.  In this regard, the May 2012 VA examination report indicates no evidence of any renal dysfunction.  The examiner indicated that the Veteran had recurrent stone formation in the kidney requiring drug therapy but invasive or non-invasive procedures, consistent with a 30 percent rating.  The examiner also noted that the Veteran's kidney function was normal.  His blood pressure readings were 124/82, 120/82 and 118/84 and his hypertension was controlled with medication, which corresponds to no more than a 10 percent rating under 38 C.F.R. § 4.104, DC 7101.

The Veteran was hospitalized for kidney stones in November 2013, September 2014 and May 2017.  BUN as 10, 14 and 16 and creatinine was .93, .98 and 1.07.  Blood pressure readings during these times do not meet the criteria for a 40 percent rating under DC 7101, and he was described as healthy.

At the December 2015 VA examination, the Veteran reported recurrent stone production occurring approximately 2-3 times per month, which he passed usually without intervention except for medication, and described left flank pain and intermittent blood in the urine during passage.  The examiner noted the Veteran's recurrent stone formation required diet therapy, drug therapy, and invasive or non-invasive procedures zero to one time a year.  The examiner also noted frequent attacks of colic, but without infection (pyonephrosis), and found no evidence of renal dysfunction.  BUN was normal (14) and creatinine was 1.16.  Treatment records associated with the Veteran's claims file do not reveal further symptomatology relating to his nephrolithiasis.

Accordingly, a higher 60 percent rating is not warranted.  The 30 percent rating assigned for the Veteran's nephrolithiasis is based on the three criteria of DC 7508; recurrent stone formation that required one or more of diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times per year.  As such, referral to DC 7509 and analysis under renal dysfunction, then, is not warranted.  A 30 percent rating is the maximum schedular rating available under DC 7508, as well as DC 7509.  Thus, a higher rating is not assignable under those DCs.  
In any event, the Board notes in passing that were it to employ DC 7509, which allows for a rating based on renal dysfunction where hydronephrosis is severe, an increased rating would not be warranted.  The VA examiners found no evidence of renal dysfunction, and there is no other competent evidence of record supporting that finding.  Notably, the Veteran's laboratory results have been normal, with no evidence of albuminuria, and his hypertension is well-controlled and does not meet the criteria for a 40 percent rating.  There is no indication of generalized poor health.  Thus, a rating in excess of 30 percent is not warranted. 

Finally, the Board notes that, contrary to the assertions of his representative, VA has no duty to advise the Veteran as to the existence of negative evidence, and the Board is not required to address non-specific allegations of error as those on his Veteran's VA Form 9.  See Wilson v. Mansfield, 506 F.3d 1055 (2007); Scott v. McDonald, 789 F.3d 1375 (2015).

Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has a current diagnosis of migraine headaches, and he asserts that his recurrent headaches began during service.  See December 2015 VA examination report; April 2007 VA outpatient record; October 2008 private treatment record.  To the extent the July 2014 VA examiner noted that the Veteran's headaches began in childhood before service, the Board finds that, given the negative enlistment examination and the Veteran's assertions, the presumption of soundness attaches.  38 U.S.C. § 1111.  Moreover, the examiner does not address documented headache complaints in service, nor does the December 2015 VA examiner.  Thus, their opinions are inadequate.

Here, the Veteran endorsed headaches during his deployment in a July 2003 post-deployment assessment.  He reports that his current headaches are the same as those he experienced in service.  See January 2012 Statement in Support of Claim.  The Veteran is competent to report the onset of his headache symptoms and having had recurrent symptoms since service, and the Board finds that his consistent reports of record render these statements credible.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the record establishes a basis for granting service connection the Veteran's currently diagnosed chronic headache disorder.  38 C.F.R. §§ 3.102, 3.303(a).


ORDER

A 70 percent rating, and no higher, for PTSD is granted from February 14, 2005. 

A rating in excess of 30 percent for nephrolithiasis is denied.

Service connection for headaches is granted.


REMAND

Regarding the Veteran's seizure disorder, the May 2012 VA examiner determined that its etiology "appears" unknown, but opined that it was not caused by his active duty service.  The examiner did not provide any rationale in support of his opinion and failed to address the Veteran's service treatment records that contain a diagnosis and episodes of syncope, or discuss his seizure episode two months after service.  See December 2003 private treatment record.  Accordingly, an addendum opinion is necessary.  Barr, supra.  Any outstanding records should also be secured on remand.
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to an examiner other than the May 2012 VA examiner for preparation of an addendum opinion as to the etiology of his seizure disorder.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder/disability manifested by syncopal episodes had its onset in service or is otherwise related to service, to include as a result of the documented July 2002, August 2002, and July 2003 complaints of dizziness, light headedness, and fainting, the December 2002 episode and diagnosis of syncope and collapse, and reported exposure to improvised explosive devices (IEDs) and burn pits while in service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (e.g. whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.)
4. Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


